Citation Nr: 1500484	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include memory loss.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran failed to appear for a scheduled hearing before the Board at the RO in March 2011.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of records in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents with the exception of a December 2014 brief from the Veteran's representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his memory problems and psychiatric symptoms stem from in-service events, specifically from exposure to toxic chemicals from gas chamber training exercises and as a result of exposure to fog oil smoke from generators.  However, during the pendency of the appeal, the Veteran has also described several incidents of mental and physical harassment by his peers and superiors that he believes led to his behavioral problems in service and thereafter.  See September 2006 claim; August 2007 and January 2008 statements.  In this regard, the Veteran's service records document disciplinary actions against the Veteran.  However, a September 1965 mental health consultation indicates that the Veteran was assessed as being motivated initially, but had nevertheless pursued a request for a transfer to another assignment without success.  The Veteran was diagnosed with a passive-aggressive personality disorder, which was found to have existed prior to service. 

The Board notes that the Veteran was afforded a VA general medical examination in May 2008.   However, the Board finds that the May 2008 VA examiner's statements regarding the nexus between the Veteran's current psychiatric disability of chronic memory loss manifested by forgetfulness, confusion and cognitive dysfunction are inadequate.  In particular, the VA examiner focused on the Veteran's allegations of memory loss due to chemical exposure rather than considering whether any acquired psychiatric disorder manifested in or was otherwise related to military service.  The examiner's rationale was based on the lack of a diagnosed memory disorder during service coupled with the Veteran's report of memory problems manifesting several years after separation from active service.  Therefore, the Board finds that an additional examination and medical opinion are needed.

In addition, the Board observes that the Veteran is unemployed and may have sought disability benefits from the Social Security Administration (SSA).  The AOJ attempted to secure SSA records in conjunction with the Veteran's TDIU claim.  However, in October 2009, SSA responded that there was no evidence indicating that Veteran filed a claim for disability benefits or that any medical records were obtained by SSA.  The Board finds that SSA records should be obtained in the event the Veteran has sought SSA disability benefits at any time since the initial SSA response.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, a decision on the claim for service connection could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for an acquired psychiatric disorder must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder or memory loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including any VA medical records from the VA Medical Center in Detroit, Michigan.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders that have been present since discharge.  The examiner should also address whether the Veteran's memory loss is a symptom of a psychiatric disorder or separate diagnosable condition.

For each diagnosis identified other than a personality disorder, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology therein as well as his exposure to chemicals and smoke.  In rendering this opinion, the examiner is asked to consider the Veteran's in-service psychiatric consultations. 

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSISMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




